Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 10 is objected to for not concluding with proper punctuation.  Correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Boteler     (US 5,336,116).

With respect to Claims 1, 6- 8, 13 and 14; Boteler [Fig. 1] discloses junction box    assembly 10 comprising: an upper housing 16, 18 having a bolt support 18, the bolt support being a cylindrical member having a top surface and a through hole 66; a lower housing 14 having a connector assembly housing [34 Fig. 7], the connector assembly housing configured to receive a plurality of male terminal blades 22 and a bottom through hole 40; a connector assembly 12 having a plurality of terminal slots 24 for receiving a respective one of the plurality of male terminal blades 22, the connector assembly 12 further including a threaded bore 64; a bolt 72 having a threaded end, the bolt disposed in the through  hole 66 of the upper housing, the bottom through hole 40 of the lower housing and threadedly engaged with the threaded bore 64 of the connector assembly so as to secure the upper housing, lower housing and connector assembly together       [Fig. 7]; 


    PNG
    media_image1.png
    307
    253
    media_image1.png
    Greyscale
[AltContent: textbox (HOLES)]
and  the  top surface  of  the  cylindrical   member  includes  a  plurality  of  holes [illustrated to the Right] equally spaced apart from each other and radial with respect to the through hole 66. 




With respect to Claims 2 and 9; Boteler [Fig. 1] discloses the cylindrical member includes an upper portion [surrounding and extending from  66] extending from a top surface of    the upper housing and a bottom portion extending from a bottom surface of the upper housing [Fig. 2].  

With respect to Claims 3 and 10; Boteler [Fig. 1] discloses each of the plurality of holes  [illustrated above] is closed at a bottom end [by virtue of 14,16].  

With respect to Claims 4, 5, 11 and 12; Boteler [Fig. 1] discloses a bead bounding a peripheral edge [at 66] of the top surface and a plurality of ribs [extending from  66] disposed on the top surface of the housing and extending from an outer surface of the upper portion.  





Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833